         Case 2:18-cv-00800-RSL Document 10 Filed 01/09/19 Page 1 of 4



 1 Sarah Stasch, WSBA #26987
 2 STASCH LAW LLC
   33530 First Way South Suite 102
 3 Federal Way, WA 98003
 4
   Of Counsel to
 5 LEMBRG LAW LLC
 6 43 Danbury Road
   Wilton, CT 06897
 7 Telephone: (253) 253-0539
 8 Facsimile: (253) 253-0701
   Email: sstasch@lemberglaw.com
 9
10 Attorneys for Plaintiff
   Andrew Modeen
11
                           UNITED STATES DISTRICT COURT
12
                        WESTERN DISTRICT OF WASHINGTON
13
14
     Andrew Modeen,                           Case No.: 2:18-cv-00800-RSL
15
16                       Plaintiff,           NOTICE OF VOLUNTARY
                                              DISMISSAL
17          vs.
18
     Progressive Finance Holdings, LLC,
19
20                       Defendant.
21
22
23
24
25
26
27
28
     2:18-cv-00800-RSL                                           VOLUNTARY DISMISSAL
         Case 2:18-cv-00800-RSL Document 10 Filed 01/09/19 Page 2 of 4



1               NOTICE OF WITHDRAWAL OF COMPLAINT AND
2           VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE
                         PURSUANT TO RULE 41(a)
3
4           Andrew Modeen, (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the

5 complaint and voluntarily dismisses this action, without prejudice, pursuant to Fed. R.
6 Civ. P. 41(a)(1)(A)(i).
7
                                               By: /s/ Sarah Stasch
8                                              Sarah Stasch, Esq.
9                                              Lemberg Law, LLC
                                               Attorney for Plaintiff,
10                                             Andrew Modeen
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     2:18-cv-00800-RSL                                                VOLUNTARY DISMISSAL
         Case 2:18-cv-00800-RSL Document 10 Filed 01/09/19 Page 3 of 4



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On January 9, 2019, I served a true copy of
 5 foregoing document(s): VOLUNTARY WITHDRAWAL.
 6
 7
   BY ELECTRONIC FILING: I hereby                Attorney for Progressive Finance
 8 certify that on January 9, 2019, a copy of Holdings, LLC
 9 the foregoing document was filed
   electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
11 filing system to all parties indicated on
   the electronic filing receipt. All other
12 parties will be served by regular U.S.
13 Mail. Parties may access this filing
   through the Court's electronic filing
14
   system.
15
16
17          I am readily familiar with the firm's practice of collection and processing
18
     correspondence for mailing. Under that practice it would be deposited with the U.S.
19
     Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
21 course of business. I am aware that on motion of the party served, service is presumed
22
     invalid if postal cancellation date or postage meter date is more than one day after the
23
     date of deposit for mailing in affidavit.
24
25          I hereby certify that I am employed in the office of a member of the Bar of this
26
     Court at whose direction the service was made.
27
28          Executed on January 9, 2019,
                                                 3
     2:18-cv-00800-RSL                                                  VOLUNTARY DISMISSAL
         Case 2:18-cv-00800-RSL Document 10 Filed 01/09/19 Page 4 of 4



1                                           By: /s/ Sarah Stasch
2                                           Sarah Stasch, Esq.
                                            Lemberg Law, LLC
3                                           Attorney for Plaintiff,
4                                           Andrew Modeen

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
     2:18-cv-00800-RSL                                            VOLUNTARY DISMISSAL
